UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X

ALDO VERA, JR. , as Personal Representative of
the Estate of Aldo Vera, Sr.,
                                                                    ORDER ON REMAND
                                       Plaintiff,
             -against-                                              12 Civ. 1596 (AKH)

THE REPUBLIC OF CUBA,

                                        Defendant.
                                                                            U''DC SDNY
 -------------------------------------------------------------- X           DOCUMENT
                                                                        , 1 FLECTRONICA Li Y FILED
ALDO VERA, JR., as Personal Representative of                           ,,   •     .•   u.

the Estate of Aldo Vera, Sr., et al.,
                                                                        j.

                                                                        I
                                                                                 U t -+:
                                                                             lJ AT t , ,L LD:
                                                                                             ----
                                                                                                3 ~ 2.-0Lu
                                        Petitioners,
             -against-

 BANCO BILBAO VIZCAYA ARGENTARIA
 (S.A.), et al.,

                                        Respondents.
                                                               X

 ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The mandate having issued, and in accordance with the order of the Second

Circuit (ECF No. 989):

             1. The Amended Omnibus Petition for Turnover Order (ECF No. 423) is dismissed

                 with prejudice due to lack of subject matter jurisdiction.

            2. This Court's previous turnover orders (ECF Nos. 739, 929, 930, 932) are vacated.
         3. Petitioners shall make restitution to Banco Bilbao Vizcaya Argentaria, S.A. of all

            funds received from said bank under the vacated turnover orders.

            SOORRD
                ~         D.
Dated:      March     , 2020
            New Y, rk, New York
                                                         United States District Judge




                                              2
